Citation Nr: 0204331	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  00-03 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

The propriety of the initial 10 percent rating assigned for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  

This appeal arises from an August 1999 rating decision of the 
RO that granted service connection for PTSD and assigned a 10 
percent rating, effective March 30, 1999.  

The veteran in January 2000 requested a hearing before a 
member of the Board.  A hearing was scheduled in November 
2001, however, he failed to appear.  

Since there has been no request for postponement or any 
motion filed for a new hearing, the Board will proceed with 
processing of the case as if the request for a hearing has 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2001).  

Because the veteran has disagreed with the initial rating 
assigned, the Board has recharacterized the issue as listed 
on the title page.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

In cases such as this, where the claim for a higher 
evaluation stems from an initial grant of service connection 
for the disability at issue, "staged" ratings may be assigned 
if there is a material change in the degree of disability 
during the pendency of the appeal.  



FINDINGS OF FACT

1,  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  



CONCLUSION OF LAW

The schedular criteria for the assignment of an initial 30 
percent rating for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991& Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130 
including Diagnostic Code 9411 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service records shows that he had 
combat service in the Republic of Vietnam.  The veteran in 
this regard was awarded the National Defense Service Medal, 
the Combat Infantry Badge, the Vietnam Service Medal, the 
Vietnam Commendation Medal, and the Purple Heart Medal.  

A careful review of the record shows that the veteran was 
treated by a private psychologist from 1990 to 1999.  A March 
1997 treatment report shows a diagnosis of combat-related 
chronic PTSD.  The examiner noted a history of alcoholism, 
gambling and mental illness.  He was noted to be guarded and 
vigilant, with a startle response.  The examiner noted that 
the veteran was seen over the years for a variety of 
complaints, including controlling his temper, alcoholism, 
gambling, sleep disturbances and stress.  

The veteran's subjective complaints were noted to be 
irritability, sleep disturbances, concentration problems, 
nightmares, guilt, anxiousness, depression and loss of 
confidence.  Also reported were episodic depression, rage 
states, detachment, loss of appetite, fear of going crazy or 
losing his mind and suicidal ideation.  Substance abuse and 
gambling were noted in full remission.  There were no 
suicidal thoughts, plans or attempts, crying spells or 
hypervigilance.  

A January 1998 private Behavioral Health Care Recertification 
Request shows that the veteran was seen on and off with 
complaints of having sleep disturbances, and persistent 
depression and sadness.  The examiner noted that prior 
treatment for alcoholism and gambling had been successful in 
placing these conditions in remission.  The current symptoms 
of PTSD were noted as being severe sleep impairment, 
impairment in his family relations and tendencies towards 
violence which could be triggered, restlessness, anxious 
affect, memory impairment and impaired judgment.  

The examiner also noted that the veteran had made much 
progress over the years from his severe condition.  The 
veteran's Global Assessment of Functioning (GAF) score was 
assessed at 50.  

In an August 1998 labor certification report, the private 
psychologist noted episodic affective instability associated 
with job stress and PTSD.  The veteran was observed in an 
agitated state, and his condition was noted as episodic.  
Some employment related impairment was noted.  

A January 1999 referral report showed symptomatology of 
depressed mood, sexual dysfunction, emotional and physical 
trauma, impulsiveness, anxiousness, feelings of guilt and 
worthlessness, decreased energy and irritability, with 
gambling in full remission.  

A mental status evaluation noted the veteran to be 
cooperative and calm, with depressed mood and normal speech.  
He was well groomed, and his affect was worrisome.  He was 
oriented times three, with recent memory intact, but with 
remote memory impairment.  His concentration was noted as 
impaired.  The psychosocial stressors were his job schedule 
and family conflict.  His GAF score was estimated at 55.  

In a March 1999 medical statement in support of claim, his 
private treating psychologist reported that the veteran had 
been followed for years for many complaints associated with 
his PTSD.  His current symptoms included those of 
irritability, sleep disturbances, difficulty concentrating, 
nightmares, guilt, nervousness, depression and loss of 
confidence with apathy.  

An attached questionnaire identified additional 
symptomatology of exaggerated startle response, avoidance of 
activities, places or people who reminded him of war trauma, 
loss of appetite, moderate anger, isolation and persistent 
depression.  No suicidal thoughts, hallucinations or 
delusions were noted.  

The veteran underwent VA psychiatric examination in June 1999 
when he provided a history of traumatic events that took 
place during his period of service and reported suffering 
from nightmares and intrusive recollections relating to these 
combat experiences.  He also complained of an exaggerated 
startle response, being shaky, having chronic sleep 
impairment and feelings of detachment from others, and 
resorting to alcohol use on return to civilian life to 
forget.  

The veteran reported that, after his discharge, his first 
marriage had dissolved and that he had been repeatedly fired 
for drinking and other physical problems related to wounds 
sustained in combat.  However, at that time, his alcoholism 
was in remission, and he had remarried.  He reported having 
no social life except in relation to his family.  It was 
noted that he had started working at the Post Office in 1980 
and was still there.  

His mental status examination revealed that the veteran was 
oriented in all spheres, with no sign of a thought disorder.  
He could recall three out of three objects immediately and 
all three after ten minutes.  He reported having dreams, 
flashbacks about twice a week and a startle response at loud 
noises and getting upset when people come up behind him.  His 
sleeping was off and on.  Diagnoses were those of PTSD, 
alcohol dependence in remission, with an estimated GAF score 
at 62.  

Finally, the veteran submitted a letter dated September 1999, 
from his treating psychologist, which noted that the veteran 
exhibited marked to extreme impairment for many years over 
the course of treatment, but that he made some improvement 
because of his commitment to treatment.  The examiner noted 
that the veteran's gambling and alcoholism were in remission, 
but his diagnosis was still consistent with PTSD.  


Duty to Assist

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001.  

In this regard, the Board notes that, during the course of 
this appeal, the veteran was afforded a VA psychiatric 
examination in order to fully evaluate the severity of the 
service-connected disability.  In addition, the record 
includes treatment records.  

Additionally, all facts have been sufficiently developed, and 
no further assistance to the veteran is required to comply 
with the duty to assist as mandated by the VCAA.  The Board 
notes that by virtue of the rating decisions, Statement of 
the Case, and VCAA notice provided in May 2001, as well as 
other notices issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing the claim, and the basis for denial 
of the claim.  Hence, the veteran has been notified of what 
is needed to substantiate the claim.  

Accordingly, adjudication of this appeal, without remand to 
the RO for further consideration under the new law, poses no 
risk to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).  


Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. 38 U.S.C.A. § 5107; 38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern..  Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, the Board notes that this claim is based on the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  Id. 
at 126.  

Additionally, the Board considers all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Pursuant to the regulations, a no rating is warranted under 
Diagnostic Code 9411 when PTSD has been formally diagnosed 
but the symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication.  

A 10 percent rating is for application when PTSD results 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.  

A 30 percent rating is for application when PTSD is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

A 50 percent rating is for application when PTSD is 
productive of occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is for application when PTSD is 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

Finally, a 100 percent rating is for application when PTSD is 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

Following a careful review of the evidence, the Board finds 
that the service-connected PTSD is shown to be productive of 
a disability picture that more nearly approximates that of 
social and industrial impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks.  

The treating psychologist records from 1990 to 1999 show GAF 
scores of 50 in January 1998 and 55 in January 1999.  
However, the most recent VA examination in July 1999 noted a 
GAF of 62.  While the psychologist's recent letter described 
marked to extreme impairment over the years with some recent 
improvement, it is pertinent to note that the veteran had 
reported having worked for the Post Office since 1980 at the 
time of the VA examination.  

Given the evidentiary record, the service-connected PTSD 
currently is not shown to be productive of symptoms that 
result in occupational and social impairment with reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.  

Accordingly, the Board concludes that, given the cumulative 
impact of the evidence as discussed hereinabove, a higher 
rating of 30 percent is for application in this case for the 
entire period of the appeal.  



ORDER

An initial increased rating of 30 percent for the service-
connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

